                                                                                                 Case 2:16-cv-00847-GMN-DJA Document 116 Filed 08/17/21 Page 1 of 3



                                                                                             1    DIANA S. EBRON, ESQ.
                                                                                                  Nevada Bar No. 10580
                                                                                             2    E-mail: diana@kgelegal.com
                                                                                                  JACQUELINE A. GILBERT, ESQ.
                                                                                             3    Nevada Bar No. 10593
                                                                                                  E-mail: jackie@kgelegal.com
                                                                                             4    KIM GILBERT EBRON
                                                                                                  7625 Dean Martin Drive, Suite 110
                                                                                             5    Las Vegas, Nevada 89139
                                                                                                  Telephone: (702) 485-3300
                                                                                             6    Facsimile: (702) 485-3301
                                                                                                  Attorneys for SFR Investments Pool 1, LLC
                                                                                             7
                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                             8
                                                                                                                                   DISTRICT OF NEVADA
                                                                                             9
                                                                                                 THE BANK OF NEW YORK MELLON F/K/A              Case No.: 2:16-cv-00847-GMN-DJA
                                                                                            10   THE BANK OF NEW YORK, AS TRUSTEE FOR
                                                                                                 THE CERTIFICATEHOLDERS OF THE CWABS,
                                                                                            11   INC., ASSET-BACKED CERTIFICATES, SERIES
                                                                                                 2004-7,
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                                                      Plaintiff,               MOTION TO REMOVE ATTORNEY
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13                                                 FROM ELECTRONIC SERVICE LIST
                                                                                                 vs.
                                                                                            14
                                                                                                 SFR INVESTMENTS POOL 1, LLC; MONTAGNE
                                                                                            15   MARRON COMMUNITY ASSOCIATION; and
                                                                                                 ALESSI & KOENIG, LLC,
                                                                                            16
                                                                                                                     Defendants.
                                                                                            17
                                                                                      1.
                                                                                            18   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                                                 limited liability company,
                                                                                            19
                                                                                                                      Counterclaimant,
                                                                                            20
                                                                                                 vs.
                                                                                            21
                                                                                                 THE BANK OF NEW YORK MELLON F/K/A
                                                                                            22   THE BANK OF NEW YORK AS TRUSTEE FOR
                                                                                                 THE CERTIFICATEHOLDER OF THE CWABS,
                                                                                            23   INC., ASSET-BACKED CERTIFICATES, SERIES
                                                                                                 2004-7 and JOHN EDWARD BOSTAPH, JR., an
                                                                                            24   individual,
                                                                                            25                        Counter-defendant.
                                                                                      2.
                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                              -1-
                                                                                                 Case 2:16-cv-00847-GMN-DJA Document 116 Filed 08/17/21 Page 2 of 3


                                                                                                  TO: ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                                                                             1

                                                                                             2           PLEASE TAKE NOTICE that Jason G. Martinez, Esq. and Karen L. Hanks, Esq. are

                                                                                             3    no longer associated with the law firm of KIM GILBERT EBRON. KIM GILBERT EBRON

                                                                                             4    requests that Mr. Martinez and Ms. Hanks be removed from the service list.
                                                                                             5           KIM GILBERT EBRON continues to serve as counsel for SFR Investments Pool 1, LLC.
                                                                                             6
                                                                                                  All pleadings, papers, correspondence, documents and future notices in this action should
                                                                                             7
                                                                                                  continue to be directed to Diana S. Ebron, Esq. and Jacqueline A. Gilbert, Esq.
                                                                                             8
                                                                                                         Dated this 16th day of August, 2021.
                                                                                             9

                                                                                            10                                                        KIM GILBERT EBRON

                                                                                            11                                                        /s/Diana S. Ebron
                                                                                                                                                      DIANA S. EBRON, ESQ.
                                                                                            12                                                        Nevada Bar No. 10580
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                                                                                      7625 Dean Martin Drive, Suite 110
                                                        (702) 485-3300 FAX (702) 485-3301




                                                                                                                                                      Las Vegas, Nevada 89139
                         LAS VEGAS, NEVADA 89139




                                                                                            13
                                                                                                                                                      Attorneys for SFR Investments Pool 1, LLC
                                                                                            14

                                                                                            15
                                                                                                                                                      ORDER
                                                                                            16                                                        It is so ordered.
                                                                                            17
                                                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                            18
                                                                                                                                                              August 17, 2021
                                                                                                                                                      DATE: ________________________
                                                                                            19
                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                                -2-
                                                                                                 Case 2:16-cv-00847-GMN-DJA Document 116 Filed 08/17/21 Page 3 of 3



                                                                                             1                                   CERTIFICATE OF SERVICE
                                                                                             2
                                                                                                  I HEREBY CERTIFY that on this 16th day of August 2021, pursuant to FRCP 5, I served via the
                                                                                             3
                                                                                                  CM-ECF electronic filing system the foregoing MOTION TO REMOVE ATTORNEY
                                                                                             4
                                                                                                  FROM ELECTRONIC SERVICE LIST to the following parties:
                                                                                             5
                                                                                                  Edward Dean Boyack                            Colli Christine McKiever
                                                                                             6
                                                                                                  Boyack Orme & Anthony                         Boyack Orme & Anthony
                                                                                             7    7432 W Sahara Ave                             7432 W. Sahara Avenue
                                                                                                  Suite 101                                     Suite101
                                                                                             8    Las Vegas, NV 89117                           Las Vegas, NV 89117
                                                                                                  702-562-3415                                  702-562-3415
                                                                                             9    702-562-3570 (fax)                            702-562-3570 (fax)
                                                                                            10    ted@boyacklaw.com                             Colli@Boyacklaw.com

                                                                                            11    Jamie K Combs                                 Melanie D Morgan
                                                                                                  Akerman LLP                                   Akerman LLP
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                  1635 Village Center Circle, Suite 200         1635 Village Center Cir., Suite 200
KIM GILBERT EBRON




                                                                                                  Las Vegas, NV 89134                           Las Vegas, NV 89134
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13    702-634-5007                                  (702)634-5005
                                                                                            14    702-380-8572 (fax)                            (702) 380-8572 (fax)
                                                                                                  jamie.combs@akerman.com                       melanie.morgan@akerman.com
                                                                                            15
                                                                                                  Scott Robert Lachman                          Ariel E. Stern
                                                                                            16    Akerman LLP                                   Akerman LLP
                                                                                                  1635 Village Center Circle, Suite 200         1635 VillageCenter Circle
                                                                                            17    Las Vegas, NV 89134                           Suite 200
                                                                                            18    702-634-5021                                  Las Vegas, NV 89134
                                                                                                  scott.lachman@akerman.com                     702-634-5000
                                                                                            19                                                  702-380-8572 (fax)
                                                                                                  Lilith Xara                                   ariel.stern@akerman.com
                                                                                            20    Akerman, LLP
                                                                                                  1635 Village Center Circle, Suite 200
                                                                                            21
                                                                                                  Las Vegas, NV 89134
                                                                                            22    702-634-5000
                                                                                                  702-380-8572 (fax)
                                                                                            23    lilith.xara@akerman.com

                                                                                            24

                                                                                            25                                                     /s/ Tiana Erb
                                                                                                                                                   An employee of KIM GILBERT EBRON
                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                             -3-
